DETAILED ACTION
Remarks
The instant application having Application No. 16/683,006 filed on November 13, 2019.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1-7, 9, 11-16 and 19-24 are allowed.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Attorney, Mr. Michael Dodd (Reg. No. 46,437) on February 8, 2022.

Please amend the claims as follows:

1.  	(Currently Amended) A method comprising:   
accessing a file from a file storage system;
automatically and without user intervention categorizing the file into a plurality of categories, including:
deriving a recognition sample from file characteristics of the file, including: [[;]]
formulating instructions defining how to extract the file characteristics from the file; and
including the instructions in the recognition sample;
comparing the recognition sample to characteristics of one or more files in each of a plurality of category clusters; and
categorizing the file in a category and in another category based on the comparisons including the recognition sample, including: [[;]]
associating a decay factor with the file responsive to categorizing the file into the category; and
determining a rule confidence score is sufficient to also categorize the file into the other category in view of the decay factor;
accessing another file from another different file storage system;
automatically and without user intervention categorizing the other file into another different plurality of categories that partially overlaps with the plurality of categories, including:
deriving another recognition sample from other characteristics of the other file;
comparing the other recognition sample to the characteristics of the one or more files in each of the plurality of category clusters; and
categorizing the other file in the category and in a further category based on the comparisons including the other recognition sample;
receiving a search request requesting files categorized into the category;
responsive to the search request, analyzing file categorization and characterization data associated with a plurality of files spanning a plurality of files storage systems, including the file storage system and the other different file storage system;
locating the file at the file storage system and the other file at the other different storage system based on the analysis; and
indicating inclusion of the file and the other file in the category at a user interface.

2.  	(Previously Presented) The method of claim 1, wherein categorizing the file in a category and in another category comprises categorizing the file as associated with a user.

3.  	(Currently Amended) The method of claim 1, wherein categorizing the file in a category and in another category comprises categorizing the file based on at least one of a document context [[and]]or a business context.  

4.  	(Previously Presented) The method of claim 1, wherein deriving a recognition sample from characteristics of the file comprises deriving a recognition sample from an appearance of the file.

the plurality of categories.

6.  	(Previously Presented) The method of claim 1, wherein categorizing the file in a category and in another category comprises categorizing the file based on an ontology.

7.  	(Currently Amended) The method of claim 3, wherein categorizing the file in a category and in another category comprises the file.  

8.  	(Canceled).

9.  	(Previously Presented) The method of claim 1, wherein accessing the file from a file storage system comprises accessing the file from one of: a drive storage system or a messaging storage system.

10.  	(Canceled). 

11.  	(Previously Presented) The method of claim 1, wherein indicating inclusion of the file and the other file in the category at a user interface comprises indicating the file and the other file in a user content source at the user interface.

12.  	(Previously Presented) The method of claim 11, further comprising, simultaneously with indicating inclusion of the file and the other file in the category, indicating inclusion of the file in the other category at the user interface and indicating inclusion of the other file in the further category at the user interface.  



a processor;
system memory coupled to the processor and storing instructions configured to cause the processor to:
access a file from a file storage system;
automatically and without user intervention categorize the file into a plurality of categories, including:
derive a recognition sample from file characteristics of the file, including: [[;]]
formulate instructions defining how to extract the file characteristics from the file; and
include the instructions in the recognition sample;
compare the recognition sample to characteristics of one or more files in each of a plurality of category clusters; and
categorize the file in a category and in another category based on the comparisons including the recognition sample, including: [[;]]
associate a decay factor with the file responsive to categorizing the file into the category; and
determine a rule confidence score is sufficient to also categorize the file into the other category in view of the decay factor;
access another file from another different file storage system;
automatically and without user intervention categorize the other file into another different plurality of categories that partially overlaps with the plurality of categories, including:
derive another recognition sample from other characteristics of the other file;
compare the other recognition sample to the characteristics of the one or more files in each of the plurality of category clusters; and
categorize the other file in the category and in a further category based on the comparisons including the other recognition sample;
receive a search request requesting files categorized into the category;
responsive to the search request, analyze file categorization and characterization data associated with a plurality of files spanning a plurality of files storage systems, including the file storage system and the other different file storage system;
locate the file at the file storage system and the other file at the other different storage system based on the analysis; and
indicate inclusion of the file and the other file in the category at a user interface.

14.  	(Previously Presented) The computer system of claim 13, wherein the instructions configured to derive a recognition sample from characteristics of the file comprise instructions configured to derive a recognition sample from an appearance of the file.

15.  	(Currently Amended) The computer system of claim 13, wherein instructions configured to categorize the file in a category and in another category comprise instructions configured to categorize the file categorization based on at least one of a document context [[and]]or a business context.

16.  	(Currently Amended) The computer system of claim 13, wherein instructions configured to automatically and without user intervention categorize the file into a plurality of categories comprise an artificial intelligence engine configured to categorize the file into [[a]]the plurality of categories.  

17.  	(Canceled).

18.  	(Canceled). 

19.  	(Previously Presented) The computer system of claim 13, wherein instructions configured to indicate inclusion of the file and the other file in the category at a user interface comprises instructions configured to indicate the file and the other file in a user content source at the user interface.

20.  	(Previously Presented) The computer system of claim 19, further comprising instructions configured to, simultaneously with indicating inclusion of the file and the other file in the category, indicate inclusion of the file in the other category at the user interface and indicate inclusion of the other file in the further category at the user interface. 

21.	(New)	The computer system of claim 13, wherein instructions configured to categorize the file in a category and in another category comprise instructions configured to categorize the file as associated with a user.

22.	(New)	The computer system of claim 13, wherein instructions configured to categorize the file in a category and in another category comprise instructions configured to categorize the file based on an ontology.

23.	(New)	The computer system of claim 13, wherein instructions configured to categorize the file in a category and in another category comprise instructions configured to tag the file.

24.	(New)	The computer system of claim 13, wherein instructions configured to access the file from a file storage system comprise instructions configured to access the file from one of: a drive storage system or a messaging storage system.

Examiner’s Statement of Reasons for Allowance

Claims 1-7, 9, 11-16 and 19-24 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1-7, 9, 11-16 and 19-24 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Liang et al. (US Patent Publication No. 2005/0144162 A1) discloses advanced computer file organization, computer file and web search and information retrieval, and intelligent assistant agent to assist a user's creative activities. The embodiments presented herein categorize search results based on the keywords used in the search, provide user selectable ranking, use user's search objectives and advices to refine search, conduct search within an application program and using a file based, provide always-on search that monitors changes over a period of time, provide a high level file system that organizes files into categories, according to relations among files, and in ranking orders along multiple categorization and ranking dimensions and multiple levels of conceptual relationships, conduct searches for associations between keywords, concepts, and propositions, and provide validations of such associations to assist a user's creative activity.
Prior art of record Vega et al. (US Patent Publication No. 2019/0392333 A1) discloses a first device in response to an event input, using a processor and a memory, a local classification and a local classification confidence score corresponding to the event input are computed. At the first device in response to a broadcast request, a remote classification and a remote classification confidence score corresponding to the event input are received, the remote classification and the remote classification confidence score being computed at a second device. At the first device, a consensus classification including the most frequent classification from a set of all received remote classifications and the local classification is formed, provided the number of classifications including the most frequent classification exceeds a threshold. In response to a consensus classification confidence score corresponding to the consensus classification exceeding a confidence threshold, a local classification model is updated. Based on the local classification and the consensus classification, the event input is assigned to a classification.
Prior art of record Ishii (US Patent Publication No. 2013/0124503 A1) discloses a device relative to a delta indexing method for a hierarchy file storage including a from-end side file server and a back-end side file server is provided. The front-end side file server creates a file update list for accumulating a file update history in a file system therein, a search server requests the file update list to the front-end side file server, and the front-end side file server supplies path name information of a targeted file in the back-end side file server in addition to the file update list, thereby, the search accesses tot the back-end side file server to be able to acquire necessary information for a search index update.
Prior art of record Banks et al. (US Patent Publication No. 2003/0101028 A1) discloses population size and population overlap in data containing records on the unique entities without unique identifiers for the unique entities and having at least one common type of information with a known distribution of finite expectation by decomposing probabilistic calculations. The computer determines population overlap of unique entities between the data sets by subtracting a probabilistic incremental number of unique entities needed for a larger total number of values of the information with the known distribution from the data sets. The invention can also maintain the security of private data by allowing a remote computer where the original data is stored to download diagnostic and aggregation procedures from another computer over a network. The remote computer performs the functions on the data and forwards the results to the estimate processor computer over the network. The estimate processor determines population size and overlap from aggregate results and forwards this information back to the remote computer over the network. The invention also determines the overlap of three or more data sets by concatenating all combinations of the data sets and determining estimates for all subsets of the combinations of the data sets. The operations involve the cancellation of equivalent terms that have opposite signs.
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “automatically and without user intervention categorize the file into a plurality of categories, including: derive a recognition sample from file characteristics of the file, including: formulate instructions defining how to extract the file characteristics from the file; and include the instructions in the recognition sample; compare the recognition sample to characteristics of one or more files in each of a plurality of category clusters; and categorize the file in a category and in another category based on the comparisons including the recognition sample, including: associate a decay factor with the file responsive to categorizing the file into the category; and determine a rule confidence score is sufficient to also categorize the file into the other category in view of the decay factor; access another file from another different file storage system; automatically and without user intervention categorize the other file into another different plurality of categories that partially overlaps with the plurality of categories, including: derive another recognition sample from other characteristics of the other file; compare the other recognition sample to the characteristics of the one or more files in each of the plurality of category clusters; and categorize the other file in the category and in a further category based on the comparisons including the other recognition sample; receive a search request requesting files categorized into the category; responsive to the search request, analyze file categorization and characterization data associated with a plurality of files spanning a plurality of files storage systems, including the file storage system and the other different file storage system; locate the file at the file storage system and the other file at the other different storage system based on the analysis; and

Independent claim 13 is similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168